Citation Nr: 1329308	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  03-35 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent from 
September 1, 2000, to November 10, 2000, from June 1, 2001, 
to March 8, 2006, from June 1, 2006, to November 18, 2008, 
on December 1, 2009, and from July 1, 2010, to the present 
for residuals of fractures of the left tibia and fibula with 
hammertoe deformities.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to the residuals of 
fractures of the left tibia and fibula with hammertoe 
deformities.  


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1977 to 
July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida.  Jurisdiction over the case was 
subsequently transferred to the RO in New York, New York.  

The Board notes that the record before the Board consists of 
rebuilt paper claims files and an electronic file known as 
Virtual VA.  

The issues of entitlement to service connection for a right 
foot disorder, a cardiac disorder, hepatitis C, peripheral 
neuropathy of both lower extremities, a second scar on the 
left thigh and a left knee disability, as well as a claim of 
entitlement to an automobile allowance have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The TDIU issue is addressed in the REMAND that follows the 
ORDER section of this decision.


FINDINGS OF FACT

1.  The residuals of fractures of the left tibia and fibula 
are manifested by marked ankle disability.

2.  The left foot impairment associated with the residuals 
of the fractures of tibia and fibula more nearly 
approximates moderately severe impairment than severe 
impairment.  




CONCLUSION OF LAW

The residuals of fractures of the tibia and fibula with 
hammer toe deformities warrant a rating of 30 percent, but 
not higher, for impairment of the ankle, and a separate 
rating of 20 percent, but not higher, for impairment of the 
foot.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.7, 4.14, 4.71a, Diagnostic Codes 5262, 5284 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2012), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159, provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  

The Board also notes the United States Court of Appeals for 
Veterans Claims (the Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided 'at the time' that or 
'immediately after' VA receives a complete or substantially 
complete application for VA-administered benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The 
timing requirement enunciated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

As noted above, the Veteran's paper claims files have been 
rebuilt.  The rebuilt files show that he was provided all 
required notice in a letter sent in April 2008.  While this 
letter was sent after the initial adjudication of the claim, 
the Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the receipt of all pertinent evidence, 
the originating agency readjudicated the claim.  There is no 
indication or reason to believe that the ultimate decision 
of the originating agency on the merits of the claim would 
have been different had complete VCAA notice been provided 
at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The duty to assist has also been met in this case.  The 
Veteran's post-service treatment records have been obtained 
from those VA and non-VA providers identified by the Veteran 
as having relevant records.  Records from Social Security 
Administration have been obtained.  Neither the Veteran nor 
his representative has identified any other existing 
evidence that could be obtained to substantiate the claim, 
and the Board is also unaware of any such evidence.  

The Veteran also has been afforded appropriate VA 
examinations.  The reports of VA examinations conducted in 
May and July of 2012 provide all information required for 
rating purposes.  The Veteran's pertinent history was 
reviewed and his complaints were noted.   

Accordingly, the Board will address the merits of the claim.  



Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In November 2000, the Veteran submitted a claim of 
entitlement to an increased rating for residuals of the 
fractures of his left tibia and fibula with hammertoe 
deformities.  

On VA examination in July 2001, the Veteran reported pain in 
toes 1, 4, and 5 as well as stiffness in toes 1, 2 and 3.  
At rest, there was no pain but standing and walking 
reportedly caused extreme pain.  Surgery had been performed 
including arthrodesis of the left 1, 2, and 3 
interphalangeal joints resulting in fusion of the joints.  
Arthroplasty of toes 4, and 5 for the proximal 
interphalangeal joints was performed.  A fusion was 
unsuccessful followed by arthroplasty of the fourth toe.  
The Veteran reported that the foot problem had reduced his 
occupational ability due to pain and the reduced function of 
all five toes.  Physical examination revealed that the range 
of motion of the toes was 0 at the interphalangeal joints 
and therefore weakness or instability of the joints cannot 
be shown.  There was motion of the metacarpophalangeal 
joints.  The Veteran was unable to rise on his toes.  There 
were no hammertoes of the left foot as all the toes were 
fused straightened.  The diagnoses were fusion of the 
interphalangeal joints of the left foot for toes 1, 2, and 
3; post-operative lack of mobility of toes 4 and 5 on the 
left; and metatarsalgia.  

A VA examination of the Veteran's bones was conducted in 
August 2001.  It was written that the Veteran had a fracture 
of the left tibia which was treated with plates and screws.  
The Veteran did fairly well until 1993 when he developed leg 
pain.  Multiple procedures were performed for non-union and 
for osteomyelitis which developed.  He had vascular muscle 
pedicle grafting and bony procedures.  His main complaint 
was pain at the fracture site.  There had been no drainage 
in the past year.  Physical examination revealed multiple 
scarring of the left lower extremity which was deforming in 
nature.  There was decreased range of motion in the ankle 
with only 20 degrees of plantar flexion, 20 degrees of 
dorsiflexion, and no heel and toe raising on the left.  It 
was written that the Veteran still had to use a single 
crutch for walking when he had episodes of pain which 
occurred almost constantly.  The examiner opined the Veteran 
was having a moderate amount of problems with residuals of 
the fracture and surgery.  

The Veteran underwent a medical examination in connection 
with his Social Security claim in September 2002.  The 
Veteran reported difficulty with standing and walking due to 
the shortness of his left leg.  Due to pain in the left leg 
and shortness of the left leg, he had difficulty walking and 
standing, being unable to walk more than three blocks.  
Activities of daily living were somewhat limited as the 
Veteran stayed home.  Physical examination revealed the 
Veteran had a mild limp and was using a cane on the right 
side.  Muscle atrophy was present in the left thigh.  The 
left leg was approximately two inches shorter than the right 
leg.  There was atrophy of the muscles in the left foot.  
The left foot was approximately one inch shorter than the 
right foot due to surgery.  The examiner determined that the 
Veteran had weakness in the left leg with paravascular 
insufficiency.  The examiner opined that the Veteran's 
ability to stand would be moderately limited and walking was 
severely limited.  Bending, lifting and carrying heavy 
objects were severely limited.  The examiner opined that the 
shortness of the left leg was one of the main factors for 
the muscle atrophy and paravascular insufficiency.  

A July 2003 X-ray examination of the left foot was 
interpreted as revealing deformity of the fibula secondary 
to a segmental fracture with partial resection and nonunion 
proximally and partial union distally.  There was also 
deformity of the mid shaft of the tibia secondary to a mid 
shaft fracture.  

In September 2003, the Veteran reported numbness in his left 
leg as well as weakness.  He reported difficulty walking.  
Physical examination revealed scars and atrophy of the left 
lower leg without swelling or redness.  Tenderness was 
present on the left leg and at the dorsal aspect of the left 
foot.  Sensation was decreased at the medial aspect of the 
lower leg.  Range of motion of the left ankle and foot was 
decreased.  

In March 2004, the Veteran's gait was described as strong 
and steady without assistive devices.  

A May 2004 X-ray examination of the left leg was interpreted 
as revealing old healed surgical deformities of the distal 
tibia and fibula with antibiotic beads in the marrow cavity 
of the distal tibia and pes planus.  

In July 2004, the Veteran complained of painful calluses 
which were bilateral.  The Veteran reported he had custom 
molded shoes but he did not wear them.  Other than calluses, 
he had no pedal complaints.  The pertinent diagnoses were 
bilateral foot pain, pes planus, and leg length discrepancy 
with the left side less than right.  

In October 2005, the Veteran complained of pain in the left 
forefoot.  Physical examination revealed a limb length 
discrepancy of the left leg.  The range of motion of the 
left ankle was decreased.  The assessments were limb length 
discrepancy, bilateral foot pain, hallux rigidus and pes 
planus.  

A VA bones examination was conducted in December 2005.  The 
Veteran reported his pain was 9 out of 10 which increased to 
10 out of 10 with weakness.  He felt unstable and could fall 
on account of the weakness and shortening of the leg.  He 
had flares of the condition three to four times per week of 
an unknown cause.  During flares, he had more pain as well 
as stiffness of the ankle joint.  According to the Veteran, 
during flares, he was unable to move.  He reported he used a 
cane to walk but he did not bring it to the examination.  At 
the time of the examination, the Veteran was walking with 
full weight bearing on the legs without any support of a 
cane.  The Veteran denied having an occupation.  The Veteran 
reported he could walk for half a block with pain.  He 
reported he was unable to defend himself and could not run 
away from a bad situation.  He felt periodically totally 
incapacitated due to pain in the leg and weakness.  

Physical examination revealed deformity at the mid tibia due 
to malunion of the fibula and tibia.  The left leg was 2 
centimeters shorter than the right leg.  There were scars 
from multiple skin graft operations with color change and 
atrophy of the musculature of the left lower extremity.  The 
leg was painful to touch in the area of the compound 
fractures.  There was no movement at the area of the 
fracture indicating union being complete for the fracture 
site.  Muscle atrophy of the left leg was present when 
compared to the right leg.  The Veteran walked with a minor 
limp.  He was wearing special orthotics with 2 centimeters 
of foot rise.  X-rays were referenced as showing a fully 
healed and united fracture.  The diagnosis was malunion of 
the compound fracture of the left tibia-fibula with 
osteomyelitis of a chronic nature with permanent shortening 
of the left leg by 2 centimeters as compared with the right.  

A VA foot examination was conducted in December 2005.  The 
Veteran reported his left leg was almost always painful.  
Standing and walking were quite painful for him.  He had 
stiffness and weakness in the left lower extremity when 
walking, he had a lack of endurance and was easily fatigued 
due to pain in the leg and the effort it took to ambulate.  
He developed significant callosities in the plantar aspect 
of the left foot and used custom molded orthotics.  The 
Veteran reported constant severe pain without flares.  Being 
on his feet, walking and standing were painful.  The Veteran 
walked with a very significant limp even with his orthotics.  
Motion of the toes was very limited and there was limited 
motion of the mid tarsal joint and subtalar joint.  The 
examiner opined that, due to pain, there would be zero range 
of motion of the joints of the Veteran's foot.  There was 
objective pain on movement.  The gait was quit antalgic.  
The Veteran had calluses which were indicative of abnormal 
weight bearing.  The Veteran was unable to rise on his heels 
and toes.  He had hallux limitus and hallux valgus.  The 
examiner opined that the Veteran had severe degenerative 
joint disease present throughout his entire left foot with 
previous surgeries to try and correct his deformities.  The 
deformities the Veteran had in his left foot were secondary 
to limb length discrepancy that was a result of a motor 
vehicle accident during active duty.  

In February 2006, the Veteran reported that he had received 
his orthotics and was able to walk pain free as long as his 
calluses had been trimmed.  

In May 2006, the Veteran sought treatment for right elbow 
pain which had been present for three days after trauma 
sustained playing basketball.  

In October 2006, the Veteran complained of painful calluses.  
He reported his previous orthotics helped with pain and he 
needed new ones.  Physical examination was conducted.  The 
assessment was limb length discrepancy right greater than 
left, adducto varus 5th left digit and hallus limitus/rigidus 
left hallux.  

In July 2007, the Veteran informed a clinician that he had 
increased shortness of breath doing basketball.  

A VA examination was conducted in April 2009.  The Veteran 
reported that, ever since his last foot surgery in November 
2008, he has had problems with his feet and weight bearing.  
The pain was a constant 10 out of 10 and he could not weight 
bear on the left.  He had used crutches for the past four 
months.  He used to work for Long Island Cemetery cleaning 
headstones but he has been unable to perform that job 
because he cannot stand on his left foot and was in constant 
pain.  The Veteran reported that his medical problems did 
not affect his activities of daily living other than needing 
someone to drive him to doctor's appointments because he 
cannot move his left foot at all.  Physical examination 
revealed the Veteran walked with an antalgic gait using 
crutches because he could not bear weight on the left foot.  
The Veteran was unable to flex or extend his foot at the 
time of the examination.  The areas around his toes were 
numb and there was a throbbing pain there all the time.  The 
pertinent diagnoses were post-operative pain syndrome of the 
left foot and healed left tibial fracture.  

A December 2009 VA clinical record includes the annotation 
that the Veteran was asking for instructions on how to use 
crutches.  The physical therapist contacted a physician who 
reviewed the Veteran's chart and found that he could be 
weight bearing as tolerated and he did not need crutches to 
walk.  

A December 2009 VA clinical record reveals the Veteran was 
post-operative for foot surgery the same month.  The Veteran 
was happy with the outcome at the time of the note.  He was 
off crutches and pain was well controlled.  The pain level 
was zero.  It was noted the Veteran had a history of 
extensive injury to the lower leg which developed 
osteomyelitis and soft tissue injury all of which healed 
without sequelae but he had some limitation in ankle 
dorsiflexion as a residual.  

In April 2010, the Veteran sought treatment for painful 
calluses on his feet.  He had no other complaints.  The 
assessments were metatarsalgia secondary to fat pad atrophy 
and foot pain.  Another record dated the same month reveals 
the Veteran reported minimal foot pain along with some 
weakness and decreased sensation in the left foot.  

In May 2010, the Veteran reported left foot pain and 
weakness.  He complained of foot and ankle weakness and 
stiffness during the visit but the examiner noted there were 
no complaints of pain.  The examiner found the Veteran had 
limited range of motion of the left ankle and some strength 
deficits but was not grossly weak.  

In July 2010, the Veteran reported to a clinic for cane 
training due to difficulty walking due to knee pain.  A 
different record dated the same month reveals the Veteran 
reported that he had left forefoot pain he rated as a seven 
out of ten.  

In September 2010, the Veteran sought treatment for painful 
calluses of both feet.  He had no other complaints.  The 
Veteran was wearing a pair of worn sneakers.  The 
assessments were metatarsalgia secondary to fat pad atrophy 
and corns and calluses causing foot pain.  

On a VA bones examination in October 2010, the Veteran 
reported he had worked multiple jobs since discharge.  He 
worked three or four years unloading trucks and his last 
employment was that of a cemetery caretaker.  He informed 
the clinician that he last worked in March 2008.  With 
regard to his left tibia and fibula, the Veteran reported he 
experienced pain, weakness, stiffness, swelling, heat, 
redness, instability, and giving way of the left tibia and 
fibula.  He also reported locking and abnormal motion of the 
tibia and fibula.  Pain in his left lower extremity was 10 
out of 10 and constant.  He denied any periods of flares of 
pain.  He used a walker and crutches to ambulate.  The 
Veteran used a special shoe which he was wearing at the time 
of the examination.  There were no constitutional symptoms 
of bone disease.  The Veteran reported that his left lower 
extremity affected his usual occupation and activities in 
that he was unable to do anything.  

Physical examination revealed the Veteran walked with 
crutches with a gait which was appropriate for crutches.  
Extensive scars on the left lower extremity and edema were 
present.  There was no angulation, false motion, intra-
articular movement, malunion, non-union, false joint, loose 
motion, tenderness, drainage, painful motion, weakness, 
redness, or increased heat noted in the left lower 
extremity.  There was leg length discrepancy showing a 4 
centimeter difference in length.  The diagnosis was pain 
syndrome due to an old left tibia and fibula fracture.  It 
was the examiner's opinion that the Veteran's left foot 
remained useful to the Veteran and that the Veteran is 
better served with the left lower extremity in the current 
condition (with the use of proper orthotics) than he would 
be served having a below knee amputation with the use of a 
suitable prosthetic appliance.  

In February 2011, the Veteran presented with complaints of 
painful corns and calluses on both feet.  He was also going 
to be fitted with an orthotic to stabilize his feet.  
Physical examination revealed bilateral calluses, atrophic 
plantar fat pads, semi rigid hammertoes bilaterally and 
hallus vargus grade 2 with hallux limitus bilaterally.  The 
pertinent assessment was metatarsalgia and painful corns and 
calluses.  

In February 2011 a sonogram examination of the left lower 
extremity revealed that there was a 2.9 centimeter limb 
difference with the left being shorter than the right.  
Atrophic plantar fat pads were present, especially at the 
metatarsal heads bilaterally.  

A March 2011 CT examination of the lower extremities 
revealed a leg length discrepancy of 2.4 centimeters.  

In June 2011, the Veteran informed a VA clinician that he 
had recently joined a gym and uses the treadmill for 45 
minutes and also trains with weights.  

In October 2011,the Veteran was able to perform a cardiac 
stress test which included walking for seven minutes at 4 
miles per hour.  The testing was terminated due to fatigue.  

In October 2011, the Veteran complained of sciatic nerve 
pain which was a 10 out of 10.  He denied leg weakness and 
also denied tingling and numbness of the lower extremities.  
Physical examination revealed a normal gait.  The Veteran 
was able to walk on his tip toes and heels.  The assessment 
was sciatica.  Another record dated the same month reveals 
the Veteran reported he had sciatic pain in the left 
buttocks which radiated down to the left knee for one month.  

A VA osteomyelitis examination was conducted in November 
2011.  The examiner diagnosed osteomyelitis of the left 
tibia/fibula.  The Veteran reported pain between 8 and 10 
out of 10.  The Veteran had two surgeries for the disease, 
once in 1993 and once in 1995.  The osteomyelitis was 
inactive at the time of the examination.  He had no signs or 
findings of the disorder at the time of the examination.  
The Veteran described an intermittent shooting pain in the 
left lower extremity as a result of the osteomyelitis.  The 
pain increased with walking.  The Veteran occasionally used 
a wheelchair and a walker and constantly used a cane.  The 
examiner opined that the disease did not affect the 
Veteran's ability to work.  The pertinent findings were 
history of osteomyelitis of the left lower extremity and 
history of left tibia and fibula fracture.  

A VA foot examination was conducted in November 2011.  The 
examiner determined that the Veteran had metatarsalgia, 
hammer toes, hallux valgus as well as a left leg fracture 
and short left extremity.  It was written that the Veteran 
sustained a left leg fracture that required surgery.  The 
left leg was deformed resulting in a short left extremity 
and because of the deformity, an altered gait which resulted 
in right and left foot biomechanical compensation and 
excessive wear and tear on the foot bones and joints that 
led to arthritic and musculoskeletal pain.  The Veteran had 
Morton's neuroma but the side was not reported and he also 
had metatarsalgia bilaterally.  Hammer toe deformities of 
the second, third, fourth and little toes were present 
bilaterally.  The Veteran had hallux valgus which was 
productive of mild to moderate symptoms on both sides.  
Surgery had been performed for the hallux valgus with 
resection of the metatarsal head on the left side.  The 
Veteran also had hallux rigidus but the side was not 
reported.  The Veteran did not have malunion or nonunion of 
the tarsal or metatarsal bones.  There was evidence of 
bilateral weak foot due to the left leg.  The Veteran used a 
cane and also had orthotics which accommodated for leg 
length discrepancy.  The examiner opined that the Veteran 
would not be equally well served with his left lower 
extremity if he had an amputation with prosthesis.  The 
examiner opined that the foot condition did not impact his 
ability to work.  The examiner found that the Veteran was 
employable as far as the Veteran's feet were concerned 
provided that his job did not require standing or walking 
for long periods of time.  A sitting job would be 
appropriate as the Veteran did not have any difficulties 
with communications or thought processes.  

In March 2012, the Veteran informed a nutritionist that he 
walks everywhere for exercise.  The Veteran reported his 
activity level as active.  Another record dated the same 
month reveals the Veteran was found to have a steady gait 
and he reported he planned to take the bus to the train 
station to get home.  He left the unit by foot.  Another 
record from the same month includes the annotation that the 
Veteran frequently walks to the store or the library as the 
family had one car and the wife worked a lot.  

A VA peripheral nerves examination was conducted in May 
2012.  The Veteran reported a lack of feeling with 
uncomfortable sensation in both feet since 1997.  The 
Veteran had a wide-based, antalgic gait due to recent left 
foot surgery and known limb length discrepancy.  Gait was 
likely widened due to diabetic neuropathy.  The examiner 
diagnosed diabetic peripheral neuropathy.  The increased 
numbness present in the left calf was likely related to his 
multiple surgeries and extensive scarring.  By anatomical 
location, a small fiber disease process present in both 
limbs cannot be secondary to a focal (leg fracture) injury.  
This can only be secondary to a systemic problem that will 
affect both limbs equally.  

A VA miscellaneous foot examination was conducted in May 
2012.  This was an addendum to the prior examination report.  
The examiner found that the limb length deficiency noted on 
examination was related to the service-connected left tibia 
fracture with hammertoe deformity surgeries.  Literature 
supports a known fact that any breaking of bone results in 
bone loss.  The left leg is 2.4 centimeters shorter than the 
right as demonstrated by sonogram.  The examiner found that 
the right foot condition is related to the service-connected 
left tibia fracture.  The leg fracture resulted in a 2.4 
centimeter shorter left leg.  As a result the longer right 
extremity must then biomechanically compensate to equalize 
the gait that leads to overuse syndrome of tendon and bone 
causing pain.  The examiner opined that the peripheral 
neuropathy of the lower extremities is not etiologically 
linked to the service-connected left tibia fracture.  The 
disorder is metabolically related to the Veteran's hepatitis 
C and his diabetes.  One would expect the Veteran's 
neuropathy would be only unilateral, on the left extremity 
from the leg trauma, but it is not.  

At the time of a VA spine examination which was conducted in 
July 2012, degenerative disc disease of L5-S1 was diagnosed.  
The Veteran reported that he had had chronic back pain which 
began in 2000/2001 which had been recently worsening.  The 
Veteran linked the back pain to his left leg disorder.  The 
Veteran admitted to working approximately six months with 
the post office and other reports indicate he worked as a 
cemetery caretaker and loading/unloading trucks.  The 
examiner observed that, during the examination the Veteran 
alleged that he was unable to bend or laterally flex his 
back; however, he was thereafter observed by the examiner 
sitting comfortably at greater than 100 degrees of flexion 
and was able to put his shoes on with flexion and some 
lateral bending without apparent difficulty.  The examiner 
opined that the back condition was less likely than not 
proximately due to or the result of the service-connected 
left lower extremity disability.  The Veteran was examined 
and revealed minimal motion of the back but he was seen with 
what appeared to be full range of motion when putting on his 
shoes.  Also radiographic studies 30 years after the injury 
revealed only degeneration at L5-S1 without evidence of 
other disc, vertebral or alignment issues despite the 
Veteran's work history.  The back complaints were more 
likely related to age.  The examiner opined that the back 
disorder was not aggravated by the other service-connected 
disabilities given the preserved function of the other 
joints.  The examiner also opined that the back and knee 
complaints were not linked to the leg shortening as the leg 
was otherwise well aligned and the shortening was minimal 
and correctable.  The Veteran had good knee and hip function 
and there were only minimal radiographic changes 30 years 
after the incident.  The back and knee complaints were more 
likely due to age.  

A VA knee and lower leg examination was conducted in July 
2012.  The diagnoses were open tibia fracture which was 
healed and osteomyelitis of the tibia which had resolved.  
The examiner observed that the Veteran had limited range of 
motion of the left ankle and atrophy of the leg muscles 
which would make working on uneven surfaces difficult.  The 
examiner stated that, although the Veteran had many 
operations, the final results of the leg fracture showed 
excellent alignment without evidence of arthritic changes of 
the knee or ankle.  The examiner opined that the left knee 
complaints were less likely than not proximately due to or 
the result of the Veteran's service-connected condition.  
The rationale was that physical examination revealed 
functional motion of the knee without evidence of previous 
surgery, swelling or instability.  X-rays revealed no 
arthritic changes or deformities of the knee despite a work 
history after service which included loading trucks and 
being a cemetery caretaker.  The knee condition was more 
likely age related.  The knee condition was not aggravated 
by the service-connected left lower extremity disability 
based on the fact that the overall alignment of the leg was 
good and the function of the other joints was good.  

Numerous clinical records dated during the pendency of the 
claim document complaints of painful calluses and treatment 
for the same on the left foot.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2012).  

Diagnostic Code 5262 provides that nonunion of the tibia and 
fibula with loss motion requirement a brace warrants a 40 
percent evaluation.  Malunion with marked knee or ankle 
disability warrants a 30 percent evaluation.  Malunion with 
moderate knee or ankle disability warrants a 20 percent 
evaluation.  Malunion with slight knee or ankle disability 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation; while marked limitation of motion of an 
ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Acquired claw foot with the great toe dorsiflexed, some 
limitation of dorsiflexion at the ankle, definite tenderness 
under metatarsal heads, bilateral or unilateral, is rated 10 
percent disabling.  Acquired claw foot with all toes tending 
to dorsiflexion, limitation of dorsiflexion at the ankle to 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads, is rated 20 percent disabling 
for unilateral involvement, and 30 percent disabling for 
bilateral involvement.  Acquired claw foot with marked 
contraction of plantar fascia with dropped forefoot, all 
toes hammer toes, very painful callosities, marked varus 
deformity, is rated 30 percent disabling for unilateral 
involvement, and 50 percent disabling for bilateral 
involvement.  38 C.F.R. § 4.71a Diagnostic Code 5278. 

A 10 percent rating is warranted for unilateral or bilateral 
anterior metatarsalgia (Morton's disease).  38 C.F.R. § 
4.71a Diagnostic Code 5279.

A 10 percent rating is authorized for severe hallux valgus, 
if equivalent to amputation of great toe, or if operated 
with resection of metatarsal head.  38 C.F.R. § 4.71a 
Diagnostic Code 5280.

A noncompensable rating is warranted for hammertoe of single 
toes.  A 10 percent rating is assigned when there is 
hammertoe of all toes of the foot without claw foot.  38 
C.F.R. § 4.71a, Diagnostic Code 5282.

Foot injuries may be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, which provides that a 10 percent 
evaluation is warranted if the disability is moderate, a 20 
percent evaluation is warranted if the disability is 
moderately severe and a 30 percent evaluation is warranted 
if the disability is severe.

Where there is a question as to which of two ratings shall 
be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. 
§ 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under 
one diagnostic code is duplicative of or overlapping with 
the symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2012); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board finds that an increased rating is not warranted 
under Diagnostic Code 5262 based on impairment of the tibia 
and fibula.  In order to warrant a 40 percent rating which 
is the maximum rating possible under this Diagnostic Code, 
there must be evidence of nonunion of the tibia and fibula 
with loose motion and the requirement that a brace be 
utilized.  The medical evidence of record is divided as to 
whether the Veteran has nonunion of the left tibia and 
fibula.  At the time of the August 2001 VA bones 
examination, the examiner referenced a history of multiple 
surgical procedures being performed to treat a nonunion.  A 
July 2003 X-ray of the left lower extremity was interpreted 
as revealing a nonunion proximally and a partial union 
distally.  The report of the December 2005 bones examination 
notes both that there was deformity of the midtibia due to 
malunion of the fibula and tibia but it was also observed 
that there was no movement in the area of the fracture 
indicating a complete union.  X-rays were also referenced in 
the December 2005 VA examination report as showing a fully 
healed and united fracture.  A December 2009 VA clinical 
record includes the annotation that the left lower extremity 
disability healed without sequelae other than some 
limitation of motion of the ankle.  The examiner who 
conducted the October 2010 bones examination opined that 
there was no malunion or nonunion present.  The examiner who 
conducted the July 2012 knee and lower leg examination found 
that the final result of the leg fracture was excellent 
alignment.  He did not report any problems with malunion or 
nonunion.  Based on the above, the Board finds that the 
preponderance of the evidence demonstrates that nonunion of 
the tibia or fibula has not been present during the period 
of the claim.  

Even if the medical evidence supported a finding that the 
Veteran has nonunion of the tibia and fibula, there is no 
competent evidence demonstrating that the Veteran 
experiences any loose motion of the leg due to the nonunion.  
None of the reports of the numerous physical examinations of 
the left lower extremity conducted during the pendency of 
the claim references, in any way, that the Veteran 
experiences loose motion of the left lower extremity due to 
nonunion.  The examiner who conducted the December 2005 VA 
bones examination specifically noted that there was no 
movement in the area of the fracture.  At the time of the 
October 2010 VA bones examination, the Veteran alleged that 
he experienced, in pertinent part, instability and giving 
way of the left tibia and fibula.  However, the examiner who 
conducted the October 2010 VA examination specifically 
determined that the Veteran did not experience any loose 
motion of the left lower extremity.  The Board finds the 
medical evidence of record is more probative of whether the 
Veteran experiences loose motion in the left lower extremity 
over the Veteran's allegations.  While the Veteran may 
report on symptomatology he experiences through his senses, 
a medical professional's knowledge is required to determine 
the etiology of the claimed loose.  As there is no competent 
evidence demonstrating that the service-connected left lower 
extremity disability is productive of nonunion of the tibia 
and fibula with loose motion, the criteria for assignment of 
a 40 percent evaluation under Diagnostic Code 5262 have not 
been met.  

The Board finds that it would not be to the Veteran's 
advantage to rate the disability on the basis of limitation 
of motion of the ankle since the maximum rating for 
limitation of motion of the ankle is 20 percent.  While a 
higher rating could be assigned based on ankylosis of the 
ankle in certain positions, the medical evidence clearly 
shows that the ankle is not ankylosed.

The Board finds that a separate rating is not warranted 
under Diagnostic Code 5278 based on the presence of acquired 
claw foot (pes cavus).  The competent medical evidence of 
record is devoid of any finding that the service-connected 
residuals of the left lower extremity disability are 
productive of claw foot or pes cavus.  No health care 
professional has diagnosed the presence of the pathology in 
the Veteran.  

The Board finds that a separate rating of 10 percent could 
be assigned for the service-connected left lower extremity 
disability under Diagnostic Code 5279 based on the presence 
of unilateral metatarsalgia.  The VA examinations conducted 
in July 2001 and November 2011 diagnosed the presence of the 
disability along with numerous VA clinical records which 
reference its presence.  Furthermore, the examiner who 
conducted the November 2011 VA examination also diagnosed 
the presence of Morton's neuroma but did not indicate what 
foot was affected.  As the evidence is evenly divided, the 
Board will assume that the diagnosis of Morton's neuroma was 
for the left foot.  Assignment of a compensable evaluation 
under this Diagnostic Code will not result in pyramiding.  
The only requirement for a 10 percent evaluation under 
Diagnostic Code 5279 is the presence of metatarsalgia.  

The Board also finds that a separate 10 percent rating could 
be assigned for the left lower extremity disability under 
Diagnostic Code 5280 based on the presence of unilateral 
hallux valgus.  The examiner who conducted the November 2011 
VA foot examination determined that the Veteran had hallux 
valgus as a result of the left lower extremity disability 
and also wrote that surgery had been performed for the 
hallux valgus with resection of the metatarsal head on the 
left side.  The medical findings from the November 2011 VA 
examination document that the criteria for assignment of the 
10 percent rating under Diagnostic Code 5280 based on hallux 
valgus with resection of the metatarsal head have been met.  
Assignment of this separate rating does not constitute 
impermissible pyramiding.  The only requirement for the 10 
percent disability rating is the presence of hallux valgus 
pathology with subsequent resection of the metatarsal head.  
No other rating assigned for the Veteran contemplates this 
symptomatology/pathology.  

The Board finds that, rather than granting separate ratings 
for the foot pathology under Diagnostic Codes 5279 and 5281, 
an increased rating of 20 percent based on the presence of a 
moderately severe foot injury under Diagnostic Code 5284 
would be a greater benefit to the Veteran as well a more 
fully encompassing the symptomatology associated with the 
service-connected disability.  The competent probative 
medical evidence documents that the service-connected 
disability is manifested by the following foot pathology: 
metatarsalgia, unilateral hallux valgus with resulting 
resection of the metatarsal head and also hammer toes as 
well as painful calluses.  The Board finds the combined 
effect of this symptomatology is productive of foot 
impairment that more nearly approximates moderately severe 
than severe.  While the Veteran experiences pain and 
limitation of motion in his toes, he has consistently been 
able to walk.  Furthermore, it appears that the Veteran has 
much more use of the foot than he reports at times.  There 
are two references in the medical evidence to the fact that 
the Veteran was playing basketball.  Clinical records dated 
in May 2006 and in July 2007 include pertinent references.  
The Board further observes that, in June 2011, the Veteran 
informed a clinician that he had recently joined a gym and 
used the treadmill for 45 minutes at a time.  In October 
2011, the Veteran underwent a cardiac stress test wherein he 
was able to walk for seven minutes at four miles per hour.  
Testing was eventually terminated due to fatigue without 
mention of problems with foot pain causing disability.  In 
March 2012, the Veteran informed a clinician that he walked 
everywhere for exercise.  He repeated this a second time in 
March 2012.  The Board finds that, while the Veteran has 
consistently complained of foot pain, the extent of 
disability associated with the pain is not so bad that he is 
unable to play sports or exercise using his feet.  He has 
consistently been able to walk.  Additionally, the Board 
notes that, on at least one occasion, the Veteran has 
affirmatively exaggerated his symptomatology in pursuit of 
economic gain.  The examiner who conducted the July 2012 VA 
spine examination, which was performed in connection with 
the Veteran's claim for compensation for a back injury, 
noted that the Veteran alleged during physical examination 
that he was unable to bend or laterally flex his back at 
all.  However, at the end of the examination, the examiner 
observed that the Veteran was able to sit comfortably at 
more than 100 degrees of flexion and was able to put on his 
shoes with flexion and some lateral bending without apparent 
difficulty.  While the Veteran is competent to report on 
symptomatology he experiences with his senses, his 
credibility in reporting what he actually senses is a 
separate determination for the Board to make.  In the 
current case, based on the discrepancies noted above, the 
Board places reduced probative value on the Veteran's self-
reported symptomatology.  Based on the above, the Board 
finds that the impairment from the service-connected left 
foot disability more nearly approximates moderately severe 
injury than severe injury.  A rating of 20 percent, but no 
more, is warranted.  This assignment of the 20 percent 
evaluation under Diagnostic Code 5284 is of greater benefit 
to the Veteran than the assignment of two separate 10 
percent evaluations under Diagnostic Codes 5279 and 5280.  
See Combined Ratings Table, 38 C.F.R. § 4.25. 

The Board finds that a separate 10 percent evaluation is not 
warranted for the left lower extremity disability under 
Diagnostic Code 5281.  In order to warrant a separate 
evaluation, there must be severe unilateral hallux rigidus.  
While the medical evidence of record documents the presence 
of hallux rigidus on the left, the evidence does not support 
a finding that the disorder is severe.  There are very 
infrequent references to the presence of this pathology.  
None of the medical evidence which notes its presences 
indicates that the pathology is severe.  The infrequent 
references to the presence of hallux rigidus and the lack of 
any annotations indicating that the disability is severe 
leads the Board to find that the hallux rigidus 
symptomatology does not warrant a compensable evaluation.  
Furthermore, the note to Diagnostic Code 5281 directs that 
this pathology is to be rated as severe hallux valgus 
(Diagnostic Code 5280).  As set out above, the Board has 
found that the symptomatology associated with the hallux 
valgus is more appropriately rated under Diagnostic Code 
5284 which was done.  Assignment of a separate compensable 
evaluation for the hallux rigidus under Diagnostic Code 5280 
would constitute impermissible pyramiding.  

The Board finds that a separate compensable rating under 
Diagnostic Code 5275 based on shortening of the left lower 
extremity is not warranted.  The medical evidence documents 
left leg shortening as a result of the service-connected 
disability.  At the time of the December 2005 VA bone 
examination, it was determined that there was a leg length 
difference of 2 centimeters and on VA examination in 
December 2010, a difference of 4 centimeters was reported.  
In February 2011, a sonogram examination resulted in a 
finding that there was a 2.9 centimeter difference.  A CT 
examination from March 2011 included the finding that there 
was a leg length discrepancy of 2.4 centimeters.  At the 
time of the May 2012 VA examination, a difference of 2.4 
centimeters was reported.  The report of the December 2010 
VA examination is the only medical evidence of record which 
documents a compensable level of shortening of the left 
lower extremity.  The shortening of 4 centimeters would 
warrant a 10 percent evaluation.  The Board finds, however, 
that the preponderance of the competent medical evidence 
demonstrates that the shortening of the left lower extremity 
is less than that required for the compensable evaluation.  
Out of five measurements taken of the left lower extremity, 
only one equates to the compensable evaluation.  

The Board finds that an increased rating is not warranted 
under Diagnostic Code 5277 based on the presence of 
bilateral weakfoot.  There was only a single finding of the 
presence of weakfoot which was noted at the time of the 
November 2011 VA examination.  None of the other 
examinations of the Veteran's left foot resulted in a 
pertinent diagnosis.  The Board finds the preponderance of 
the competent medical evidence shows that the Veteran does 
not weak foot as a result of his service-connected left 
lower extremity disability.  Even if bilateral weak foot 
were documented in the medical records, service connection 
is only in effect for a disability of the left lower 
extremity.  Therefore, an increased rating could not be 
granted because a compensable evaluation requires bilateral 
weakfoot.  

The Board has considered whether there is any other 
schedular basis for granting this claim, but has found none.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the ratings discussed above.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether this claim should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  In determining 
whether a case should be referred for extra-schedular 
consideration, the Board must compare the level of severity 
and the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the Board finds that schedular criteria are 
adequate to rate the left lower extremity disability under 
consideration.  The rating schedule fully contemplates the 
described symptomatology including foot and leg pain, 
limitation of motion of the ankle, shortening of the left 
lower extremity, hammertoes, hallux valgus, hallux rigidus 
and impairment of the tibia and fibula, and provides for 
ratings higher than those assigned based on more significant 
functional impairment.  Accordingly, referral of the claim 
for extra-schedular consideration is not in order.




ORDER

The Board having determined that the residuals of fractures 
of the left tibia and fibula with hammer toe deformities 
warrants a 30 percent rating, but not higher for ankle 
impairment, and a separate rating of 20 percent, but not 
higher, for foot impairment, the benefit sought on appeal is 
granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.


REMAND

The Veteran has claimed entitlement to TDIU based on the 
residuals of fractures of the left tibia and fibula with 
hammer toe deformities.  

There are several medical opinions which address the 
question of whether the Veteran is unemployable as a result 
of these service-connected disabilities.  

A VA foot examination was conducted in November 2011.  The 
examiner determined that the Veteran had metatarsalgia, 
hammer toes, hallux valgus as well as a left leg fracture 
and shortening of the left lower extremity.  The examiner 
opined that the foot condition did not impact his ability to 
work.  The examiner found that the Veteran was employable as 
far as the Veteran's feet were concerned provided that his 
job does not require standing or walking for long periods of 
time.  A sitting job would be appropriate as the Veteran did 
not have any difficulties with communications or thought 
processes.  

A VA scars examination was conducted in May 2012.  The 
examiner determined that the Veteran had two painful scars.  
It was noted that the Veteran reported pain from the left 
lower extremity scars.  The examiner opined this would 
impact both the Veteran's physical and sedentary employment.  

The report of a May 2012 general medical examination 
includes a finding of residual scars from a skin graft on 
the left thigh.  The examiner wrote that the functional 
impairments from this disability includes pain on the left 
lower leg from the skin graft.  The examiner opined that 
this would impact both physical and sedentary employment.  
The examiner found that the residuals of the surgical scars 
on the left lower leg from the skin grafts on the left thigh 
render the Veteran unable to secure or maintain 
substantially gainful employment.    

In the Board's opinion, none of the medical opinions of 
record adequately address whether the Veteran is 
unemployable due to the disabilities currently at issue in 
this appeal.  Therefore, further development is in order.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding records pertinent to the 
Veteran's claim for a TDIU based on the 
service-connected residuals of fractures 
of the left tibia and fibula with hammer 
toe deformities of the left foot..  

2.  Then, the Veteran should be provided a 
VA examination to determine the impact of 
the residuals of fractures of the left 
tibia and fibula with hammer toe 
deformities of the left foot on his 
employability.  The claims files and any 
pertinent evidence in Virtual VA that is 
not contained in the claims files should 
be made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

Following a review of the Veteran's 
pertinent history and the examination of 
the Veteran, the examiner should state an 
opinion as to whether the service-
connected disabilities of the left leg and 
foot are sufficient by themselves to 
preclude the Veteran from obtaining or 
maintaining any form of substantially 
gainful employment consistent with his 
education and occupational background.

The examiner must provide the rationale 
for his or her opinion.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the claim for a TDIU based on 
the service-connected residuals of 
fractures of the left tibia and fibula 
with hammer toe deformities of the left 
foot in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he should be 
provided a supplemental statement of the 
case and the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


